Citation Nr: 1414964	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 50 percent for sinusitis.


ATTORNEY FOR THE BOARD

John Francis, Counsel 










INTRODUCTION

The Veteran served on active duty from January 1994 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for hypertension and granted service connection for sinusitis, assigning a 10 percent rating, effective October 16, 2006.

In a February 2013 rating decision, the RO granted an initial 50 percent rating for sinusitis, effective October 16, 2006.  Despite the higher initial rating established, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2013, the Board in part remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In March, April, and May 2013, the Veteran submitted the following claims under the "fully developed claims" program.   The Veteran petitioned to reopen claims for service connection for back strain, hip pain, migraine headaches including as secondary to sinusitis, tinea pedis, and athlete's foot.  The Veteran submitted new claims for service connection for gastrointestinal problems including gastroesophageal reflux disease, depression, tinnitus, scars, rhinitis, and allergies including as secondary to sinusitis.  In September 2013, the Veteran submitted a claim for a special adaptive housing grant.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis manifests as near constant sinus pain, tenderness, headache, congestion, and drainage following multiple surgical procedures but without chronic osteomyelitis or more than two incapacitating episodes in one year.  

2.   The Veteran's sinusitis does not present such an unusual or exceptional disability picture that the available schedular evaluations in the General Formula for Sinusitis are inadequate.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for sinusitis, to include for extra-schedular consideration, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.97 Diagnostic Code 6513 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Veteran's rating for sinusitis, the Board observes that he has appealed the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for sinusitis was granted and an initial rating was assigned in the June 2008 rating decision on appeal and was increased to 50 percent in a February 2013 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, as well as post-service reports of VA and private treatment.  In an October 2013 remand, the Board directed the recovery and consideration of additional records of private care that have been associated with the claims file and considered by the RO in the most recent supplemental statement of the case in January 2014.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in May 2007 to address the severity of his sinus disability.  He has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected sinusitis as it includes an interview with the Veteran, a review of the pertinent medical history, consideration of treatment in service and the Veteran's lay statements, and a full physical examination, addressing the relevant rating criteria.  The Veteran has contended that his rating should be higher but has not alleged that his symptoms became more severe since the May 2007 VA examination.   From a review of the VA and private surgical and outpatient treatment reports, the Board finds that his symptoms and the level of impairment has remained relatively constant with temporary improvement after many surgical procedures.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record together with the outpatient treatment reports is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran served as a U.S. Marine Corps aviation technician with no overseas service.  Service treatment records show that he received periodic treatment for sinus congestion and underwent sinus surgery in 1995.  The Veteran contends that his service-connected sinusitis is more severe that is contemplated in the initial percent rating.  The disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 6513, as 50 percent disabling, effective October 16, 2006, the date of receipt of the claim for service connection. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same disability which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Diagnostic Code 6513 provides ratings for chronic maxillary sinusitis under the General Rating Formula for Sinusitis.  A 30 percent rating applies where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating applies following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  There is no higher scheduler rating.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Service treatment records showed that the Veteran reported no previous sinus symptoms when he first sought treatment for sinus congestion in October 1994.  After little relief with medication, the Veteran underwent an inferior turbinate resection in August 1995.  However, the congestion and infections recurred in 1996 and 1997.  In medical history questionnaires in May and October 1998, the Veteran reported continued episodes of chronic sinusitis, but that the disorder was controlled with medication.  

Post service private treatment records from primary care, ear-nose-throat specialists, and maxillary-facial surgeons have been recovered and show that the Veteran underwent computed tomography scans and additional surgical procedures in 2000, 2001, 2002, and 2005.  In records of follow-up care, a private specialist physician noted that the surgical procedures were not a cure but rather were "alleviations of the obstructed outflow tracts."  The Veteran continued to experience episode of moderate to moderately severe nasal inflammation.  Physician's prescribed courses of antibiotic and other oral medications and nasal sprays.  

In May 2007, a VA nurse practitioner (NP) did not review the claims file but accurately summarized the history of sinus surgery and outpatient treatment.  There was no history of chronic osteomyelitis noted by the NP or in the Board's review of the records.  The Veteran reported that he continued to experience sinus pain, headache, congestion, and nasal drainage.  He reported two incapacitating episodes and six non-incapacitating episodes in the past year.  The two episodes required courses of anti-biotic medication.  On examination, the NP noted no nasal obstructions, septal deviations, permanent hypertrophy of the turbinates, or scarring.  Concurrent X-rays of the sinuses were normal. 

Private outpatient treatment records from 2007 to April 2013 and VA outpatient treatment records from 2009 to 2013 showed recurrent treatment for sinus congestion with oral and nasal medication.  There were no occasions when a physician ordered treatment and bed rest for the sinus episodes.  The Veteran reported working full time as a helicopter mechanic.  Clinicians noted that the Veteran was a tobacco smoker but did not attribute the sinus disorder to smoking or to any particular allergen.  In September 2011, a VA clinician noted the Veteran's report of having taken two weeks off in the previous year for both sinus and orthopedic disabilities.  In an August 2012 statement, the Veteran reported that he was no longer able to work overtime because of sinus and multiple orthopedic disabilities.  

In an October 2013 remand, the Board directed the RO to obtain the most recent private records identified by the Veteran.  These records were recovered and associated with the claims file.  Therefore, there has been substantial compliance with the remand instructions. 

In outpatient records from January to April 2013, the Veteran's attending physician noted that the Veteran experienced constantly recurring episodes of bilateral sinus congestion, pain, pressure, headache, and drainage.  He evaluated the symptoms as constant and moderate to severe with hypertrophy of turbinates and no known triggering factors.  The physician continued courses of antibiotic and steroid medication, irrigation, and use of nasal sprays.  The physician did not note that any episode required bed rest.  

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 50 percent for the Veteran's sinusitis is not warranted.  The Veteran is competent to report his observed symptoms and history of treatment.  His reports are credible as they have been accepted by clinicians and are consistent with their observations.  The current rating is the highest schedular rating available and contemplates the Veteran's near constant symptoms of headaches, pain, tenderness, and drainage and follows a history of repeated surgery.  The Veteran reported on one occasion that he missed two weeks of work in one year in part because of his sinus symptoms, but he reported that he was able to maintain a full time position working on aircraft.  There are no clinical orders by physicians restricting the Veteran's activity including any mention of bed rest at any time since the grant of service connection in October 2006.  

At various times, clinicians diagnosed the disorder as chronic pansinusitis, ethmoid, and maxillary sinusitis.  Although these disorders have different diagnostic codes, all are rated under the same General Rating Criteria for Sinusitis.  The Veteran's same symptoms have also been diagnosed as rhinitis, which is a separate disease entity that is not service-connected (although this issue has been referred in the Introduction section).  In short, there are no other applicable schedular criteria for the Veteran's service-connected maxillary sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-24 (2013).  

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the Board finds that the Veteran's symptoms and level of functional impairment are fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's near constant sinus pain, tenderness, headache, and drainage are included in the criteria as well as recognition of his history of only temporary relief by multiple surgeries.  The Veteran credibly reported some lost work as an indication that he experienced some incapacitating episodes, but no restriction of activity was ordered by his physicians.  In general, the schedular criteria contemplate loss of working time due to exacerbations or illness, see 38 C.F.R. § 4.1, and the General Rating Formula for Sinusitis specifically contemplate as much as 18 weeks of incapacitating episodes for the lower 30 percent rating.  Therefore, there are no additional symptoms that are not addressed by the rating schedule.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Even if the criteria were not adequate, the Veteran is able to work full time and has not been hospitalized for treatment during the period covered by this appeal.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, though the Veteran has reported some lost time because of sinusitis, but he has not alleged, and the evidence does not show, that the disability renders him unemployable.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for a right ankle sprain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A rating in excess of 50 percent for sinusitis is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   During the pendency of the appeal in a February 2011 electronic mail inquiry and in a March 2013 claim, the Veteran contended an alternate theory of entitlement to service connection for hypertension; specifically that his hypertension was caused or aggravated by nasal spray medications used to treat service-connected sinusitis.   

In the October 2013 remand, the Board directed that the Veteran undergo a VA examination to determine the etiology of his current hypertension.  Although the examination was performed in November 2013, the examiner, Dr. B.W.B at the Central Alabama Healthcare System, addressed the date of onset of the disease greater than one year after service but did not address causation or aggravation by the medications prescribed for the treatment of sinusitis.  Therefore, an addendum opinion is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2013).  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the Veterans Benefits Management System claims file to Dr. B.W.B., if available, or to another qualified examiner.  Request that the examiner review the file and note the review in an examination report. 

Request that the examiner provide an opinion whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated beyond the normal progression of the disease by medications used to treat the Veteran's service-connected sinusitis.  

A complete rationale must be provided for all opinions.  In offering such opinions, the examiner should consider the full record, to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, issue a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


